The conviction is for aggravated assault; punishment fixed at a fine of twenty-five dollars.
The information charges an aggravated assault, using the terms prescribed by the Legislature in the Acts of 1917, Chap. 207, Sec. 35, in which it is declared that the driver of a motor vehicle upon a public highway "who shall willfully or with gross negligence, collide with, or cause injury to any other person upon such highway, he shall be guilty of aggravated assault."
We fail to discern any merit in the motion to quash the information. It is in line with the statute as construed by the opinion in the case of Tarver v. State, 83 Tex.Crim. Rep., written by Presiding Judge Davidson. See also Worley v. State,89 Tex. Crim. 393, 231 S.W. Rep., 391.
The alleged injured party Taylor testified that he was traveling in an automobile upon a public road described in the pleading; that *Page 512 
he was going east and on observing a car approaching, he moved his car to the south or the right-hand side of the road as far as possible; that appellant's car was coming from the west, and just before reaching Taylor, he turned into his (Taylor's) car, which at the time was traveling not more than eight miles an hour. Appellant's car was going at the rate of fifteen or twenty miles an hour. Taylor was injured in the collision. There were several other persons in the car. After the accident, appellant came to Taylor and said: "Of course, I know I am to blame for it all." The witness said that as soon as appellant came, he smelt whisky; that there was no whisky in his car and he smelt none until after the accident and after appellant came to his car. He observed, however, no conduct indicating that appellant had been drinking whisky. The accident occurred at night. Other occupants of the car testified and described the occurrence in substantial agreement with the testimony of Taylor.
Appellant testified admitting the collision but controverting the negligence. He saw Taylor's car and took a position on the road which would enable him to pass without collision. He was driving a Ford car and in high gear the lights on his car were less brilliant than if in neutral or low gear. As he approached Taylor's car, the lights thereon blinded him, and in the endeavor to shift the gear or put it in neutral, his car swerved suddenly and caused the collision. If the jury had accepted his theory, they might have concluded that there was no negligence, or at least no gross-negligence. There is nothing in the record to suggest that his conduct was wilful. The State's witnesses described the surroundings and the physical results of the collision upon the ground and the cars, also the width and character of the road at the point of collision, and the jury would have been justified in concluding that unless there was fault on the part of the driver or the car he was driving became unmanageable for some reason, there would have been no difficulty in passing without injury. The evidence renders the nature and cause of the collision questions of fact. On the whole case, we do not feel warranted in overturning the verdict of the jury.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                        October 24, 1923.